Title: To George Washington from Joseph Reed, 26 December 1778
From: Reed, Joseph
To: Washington, George


  
    Sir
    Council Chamber Philadelphia December 26th 1778
  
The Council of this state, have been favoured with your Excellencys letter of the seventeenth Instant proposing to regulate the Intercourse between the inhabitants of these states, and the enemy at New York, so as that flag boats may pass at stated periods only. In answer to which, I have now the honor to acquaint your Excellency that this Board entirely approve thereof, and as soon as the times are fixed and the regulations communicated will grant their licences conformably.
This Board having been authorised by the late Assembly to supply the troops with certain enumerated articles at a price more proportioned to their pay than the present rates, we should be much obliged to your Excellency to be informed in what manner other states have conducted this business: What checks there are upon the Issues? and upon the Issuing Officer and what allowance is made him? Whether the officers of the state direct the Issues when the articles are delivered at Camp—or the military Gentlemen do it.
Our wishes to promote the comfort and satisfaction of the troops will we trust, apologize to your Excellency for giving you this trouble as we are anxious to forward the supplies, and put the Issues on the most satisfactory footing. I have the honor to be with very great respect Your Excellencys most obedient humble servant

  Jos. Reed Presidt

